Citation Nr: 1223303	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-35 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of a left hand injury to the third and fourth fingers.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to September 1963.

This matter is before the Board of Veterans' Appeals (Board) following a November 2011 decision from the Court of Appeals for Veterans Claims (CAVC or the "Court"), which vacated and remanded the Board's January 2010 decision in part and affirmed in part.  The issues were originally on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes the January 2010 decision granted the Veteran an increased rating for his left hand injury to 10 percent.  The RO noted the grant in an April 2010 deferred rating decision; however, that increase was not effectuated.  The grant has been vacated by the November 2011 CAVC decision and, therefore, the issue has been appropriately recharacterized here as an appeal seeking an initial compensable rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has PTSD or some other psychiatric disorder due to in-service traumatic events.  He claims his left hand residuals are worse than currently rated.

On remand, the RO should obtain any VA and private treatment records not currently in the claims folder.

Psychiatric Disorder, to include PTSD

The Veteran indicated various in-service stressors responsible for his claimed psychiatric condition.  He claims a fellow seaman was killed in a roll-over accident where he was supposed to be with the man, but the duty roster was changed.  He does not indicate actually witnessing the accident.  He also reports working as an ambulance driver from time to time on active duty and saw a car overturned in a creek with a woman inside.  He also reported a motorcycle accident where he transported a man with a gash in his head to the hospital.  

The RO has been unable to verify any of these incidents.  Since it is necessary to remand this claim for other reasons, the RO should give the Veteran an additional opportunity to provide more exact dates (within two month increments) of these events or exact names of the injured/killed people.  If the Veteran provides additional information, the RO should make further efforts to objectively confirm these events.

After service, the Veteran identified private treatment for psychiatric conditions, to include a court ordered psychiatric evaluation in 1979 or 1980 in connection with divorce and child custody proceedings, and private treatment with psychiatrists Dr. T. and Dr. S. from January 2003 to the present.  The RO has attempted to obtain identified records with no success.  

Post-service medical records include diagnoses of PTSD, depression or dyssomnia.  As noted in the Court's decision, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence clearly reflects other diagnoses aside from PTSD.  Thus, the claim cannot be considered confined to PTSD alone.  

The current nature and likely etiology of the Veteran's psychiatric condition is unclear.  

The Veteran is competent to describe in service accidents and duties performed.   With regard to PTSD specifically, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Lay evidence may be sufficient where the stressor is related to the Veteran's fear of hostile military or terrorist activity.  Id. § 3.304(f)(3).  That is not the case here and, therefore, the Veteran's PTSD stressors must be verified with credible supporting evidence.  Id.  The same verification is not needed, however, for other psychiatric diagnoses.  

In light of the above, a VA examination is necessary to resolve the conflicting evidence regarding the Veteran's current diagnosis and to ascertain the likely etiology of any and all psychiatric diagnoses found.

Left Hand Residuals

The Veteran claims his left hand residuals are worse than currently rated, to include requiring him to use superglue as a sealant for the tips of his fingers during cold weather and in order to tolerate wearing gloves.

The Court vacated the Board's prior January 2010 decision finding the Board did not consider alternative diagnostic codes, such as DC 7804 (for tender scars) in evaluating the claim.  The Court also claims the Board did not consider whether referral for extraschedular consideration as outlined in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) was considered.

The Board granted the Veteran an increased rating in the January 2010 Board decision from 0 percent to 10 percent entirely based on the diagnostic criteria of 7804, painful scars.  This was done in light of the Veteran's complaints of hyperesthesia of the fingertips in cold weather.  

In any case, the Board concludes a new VA examination is necessary here because of inherent ambiguities currently in the claims folder and to further evaluate any and all orthopedic, neurologic, and skin-related complaints related to the Veteran's service-connected left fingers disability. 
 
Specifically, the Veteran is service-connected for residuals of a lawn mower injury to his left (dominant) hand where he suffered "partial avulsion" of the tips of his long (third) and ring (fourth) fingers.  Since this injury, medical records reflect treatment and diagnosis of other left hand-related ailments, to include carpal tunnel syndrome and left pinky (fifth) finger deformity related to a post-service 2002 or 2004 MVA (again, the exact date of this post-service accident is inconsistently referenced in the VA outpatient treatment records).   

The Veteran was last afforded a VA examination for his left hand in April 2007.  At that time, the examiner did not have or review the claims folder, but did review VA outpatient treatment records electronically.  The examiner noted the Veteran's in-service lawn mower injury to his dominant, left hand and also noted the Veteran's complaints of hypersensitivity, neurological pain and "significant affects" to his daily life.  The examination is confusing because the examiner refers to the fingers in different ways.  At times, the fingers are referred to as index, middle, ring, and small fingers and at other times, he refers to the fingers as first, second, third, or fourth.  It appears the examiner used the "fourth" finger designation, for example, interchangeably with "small" finger.  The findings are confusing because the Veteran is service-connected for residuals to his third (long) and fourth (ring) fingers, but not service-connected for residuals to his fifth (pinky) finger.  The Board gathers the examiner was likely using "fourth" finger to denote the "pinky" finger based on the findings in the report, but in the interest of clarity, a new VA examination is warranted.

The April 2007 examiner diagnosed the Veteran with a soft tissue injury to the first, second and third fingers resulting in persistent hyperesthesia.  The examiner further noted the fact that the Veteran was diagnosed with borderline carpal tunnel syndrome of the left wrist in May 1999 and underwent surgery in July 2002 in part to "correct [the hyperesthesia] problem."  This opinion is also ambiguous and raises the possibility that the carpal tunnel syndrome surgery was, at least in part, related to his service-connected left hand disability.  

While VA outpatient treatment records for this time period have been associated with the claims folder, to include a May 1999 EMG report, the records specifically associated with the July 2002 surgery are not.  The surgery is referenced in subsequent VA outpatient treatment records, but the actual surgical records are not in the claims folder.  At the times of his VA examinations, the Veteran filled out a past medical history form, which included reported surgery on his hand in 2001 and July 2002 at private institutions (a medical center in Colorado Springs and a medical center in Pikes Peak respectively).  It is possible, then, that the July 2002 carpal tunnel syndrome surgery referenced in VA outpatient treatment records was done privately.

In light of the April 2007 opinion and the identified treatment records, efforts should be made to obtain these surgical records, to include clarifying whether the surgery was done privately or at VA.

After development is complete, the RO should consider all applicable diagnostic codes, whether separate ratings are warranted, and consider whether referral for extraschedular considerations is warranted based on the Veteran's complaints. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to again identify the names and addresses of all private medical care providers who treated him for his psychiatric conditions or his left hand since service, informing him that records for psychiatric treatment in 1979-1980, and psychiatric treatment from Dr. T and Dr. S could not be obtained.  The RO should specifically ask the Veteran to provide release forms for his surgical records from the medical centers in Colorado Springs, Pikes Peake, and any other private provider related to his identified 2001 and July 2002 hand surgeries.   The RO should also electronically update the Veteran's VA outpatient treatment records on Virtual VA, to include any records associate with the July 2002 carpal tunnel surgery (to the extent the surgery was done at VA), and all records from July 2009 to the present.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2.  Ask the Veteran to provide specific dates (within a two month increment) of the claimed stressors, the specific names of the people killed or injured while he was on active duty, or any other specific information he can recall related to his claimed in-service stressors.  Efforts to confirm any and all stressors should be exhausted, to include NPRC requests or requests to any other relevant federal agency.

3.  After the above records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination with a psychiatrist to ascertain whether the Veteran has PTSD, or any other psychiatric disability, related to his military service.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Prior to the examination, the RO must specify for the examiner any in-service stressor established by the record.

(a)  If PTSD is diagnosed, the examiner should specify (1) whether the alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

(b)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, is related to active service. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above records are obtained, to the extent available, schedule the Veteran for appropriate VA examination(s) to ascertain the extent and severity of any and all manifestations (to include orthopedic, muscular, neurological, or scar-related) of the service-connected left hand disability.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

For clarity, the examiner is asked to use "first" finger to describe the thumb; "second" finger to describe the index finger; "third" finger to describe the long finger; "fourth" finger to describe the ring finger; and "fifth" finger to describe the pinky finger.  

It is requested that the examiner indicate what, if any, functional limitation is caused by the left third/long and fourth/ring fingers, specifically any joint, nerve, skin, or muscle impairment.  The examiner should note the area affected by any scarring or hyperesthesia and report if there is any evidence of tenderness, adherence, texture changes, ulceration, underlying tissue loss, keloid formation, disfigurement, or elevation or depression of the area.  

The examiner is also asked to clarify whether the Veteran's carpal tunnel syndrome or July 2002 left hand carpal tunnel surgery is attributable to the service-connected residuals of the lawn mower injuries to the third/long and fourth/ring fingers of the left hand.  

The examination report should contain the full rationale for all opinions expressed.

5.  After completion of the above and any additional development deemed necessary, the RO should review this matter.  The RO must consider all applicable laws, regulations, and diagnostic codes, to include whether referral for extraschedular consideration under Thun, 22 Vet. App. at 115-16 is warranted.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

